Citation Nr: 0406541	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to July 
1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In January 2001 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  

For the reasons discussed below, the issue of entitlement to 
service connection for PTSD is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran at such time as further action is required 
on his part.


REMAND

The veteran contends that, while he was in service aboard the 
U.S.S Proteus stationed in Guam during the period from 1973 
to 1974, a friend whom he knew only as "Gunny," part of a 
Marine detachment on board the ship, shot and killed himself 
in the veteran's presence.  He also contends that, while he 
was aboard the U.S.S. Samuel Gompers in 1975 or 1976, the 
U.S.S. Okinawa caught fire nearby.  According to the veteran, 
he assisted in efforts to retrieve bodies from the U.S.S. 
Okinawa.  The veteran alleges that he now suffers from PTSD 
as a result of those experiences.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

VA medical records dated from June 1998 to August 2002 
indicate a continuing diagnosis of PTSD.  The diagnosis of 
PTSD has been based upon the veteran's account, of witnessing 
his friend commit suicide aboard the U.S.S. Proteus and 
helping to retrieve dead bodies during a fire aboard the 
U.S.S. Okinawa.  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

VA's duty to assist includes making as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  

In the present case, the veteran has reported witnessing his 
friend "Gunny," part of a Marine detachment, commit suicide 
aboard the U.S.S. Proteus sometime between 1973 and 1974.  He 
also reported helping to retrieve dead bodies from the U.S.S. 
Okinawa when it caught fire sometime in 1975 or 1976.  The 
veteran indicated that he was stationed aboard the U.S.S. 
Samuel Gompers at the time of the fire on board the U.S.S. 
Okinawa.  

The RO obtained the veteran's service personnel records from 
the National Personnel Records Center (NPRC).  Said records 
indicate that the veteran served aboard both the U.S.S. 
Proteus, from April 16, 1973, to June 17, 1974, and the 
U.S.S. Samuel Gompers, from January 3, 1976, to October 14, 
1977.  However, it does not appear that any attempt has been 
made to review the logs or other pertinent records of those 
ships to confirm the veteran's alleged in-service stressors.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Inasmuch as the competent evidence of record does not 
indicate that an exhaustive attempt has been made to confirm 
the veteran's reported stressors, this matter must be 
remanded to the RO for further development, to include 
contacting the United States Armed Services Center for the 
Research of Unit Records (USASCRUR) to check the appropriate 
records of the U.S.S. Proteus and U.S.S. Samuel Gompers for 
any report of the suicide described by the veteran, or of his 
being involved in providing assistance during a fire aboard 
the U.S.S. Okinawa, respectively.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.	The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA, 
and subsequent interpretive authority, is 
completed.  

2.	The RO should contact the USASCRUR to 
determine the following:
a.	Whether there were any reported 
suicides aboard the U.S.S. Proteus 
AS19 during the period from April 16, 
1973, to June 17, 1974, and, if so, 
whether any one was consistent with 
the veteran's description of a suicide 
which he witnessed.
b.	Whether any crewmembers of the U.S.S. 
Samuel Gompers AD-37 assisted 
crewmembers of the U.S.S. Okinawa 
during a fire aboard the latter ship 
during the period from January 3, 
1976, to October 14, 1977.  

3.	The RO should afford the veteran a VA PTSD 
examination IF, AND ONLY IF, either of the 
above stressors is confirmed by the 
USASCRUR.  The claims folder, including any 
confirmation obtained from the USASCRUR 
regarding the veteran's claimed stressors, 
must be made available to the examiner for 
review before the examination, and review 
of such should be cited in the examination 
report.  The examiner should be asked to 
determine whether the veteran currently 
suffers from PTSD and, if so whether that 
disorder is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) due to his confirmed in-
service stressor(s), if any.  The examiner 
should be specifically instructed to base 
his or her opinion on ONLY CONFIRMED IN-
SERVICE STRESSORS.

4.	After the development requested above has 
been completed to the extent possible, the 
RO should review the record to ensure that 
such is adequate for appellate review.  
After any indicated corrective action has 
been completed, the RO should again review 
the record and re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied the veteran should be 
furnished a supplemental SOC, which 
contains notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


